          Case 4:21-cv-00872-MWB Document 8 Filed 06/17/21 Page 1 of 5




             Ali M. Kliment




                                         Morgan, Lewis & Bockius LLP


                                         1701 Market Street

                                          Philadelphia, PA 19103

                                          215.963.4614




PA Supreme Court - 11.5.14                                    Supreme Court of NJ - 11.4.14

USDC for the Eastern District of PA - 12.15.14                Third Circuit Court of Appeals - 9.21.16


 USDC for the District of NJ - 12.5.14



                                                    PA Bar No. 318988/NJ Bar No. 123832014
          Case 4:21-cv-00872-MWB Document 8 Filed 06/17/21 Page 2 of 5




           None.




  None.

                                         X




            X


                          X




Defendant respectfully requests that this Petition be granted so that Ms. Kliment   may attend and participate in all matters


on Defendant's behalf and otherwise engage in all pre-trial and post-trial proceedings in connection with this action.




  Pennsylvania State University




             4:21-cv-00872


                Errol A. Henderson v. Pennsylvania State University
Case 4:21-cv-00872-MWB Document 8 Filed 06/17/21 Page 3 of 5




    Sarah E. Bouchard, Morgan, Lewis & Bockius LLP, 1701 Market St., Phila., PA 19103, 215.963.5077.
    PA Bar Number: 77088




                                      /s/ Ali M. Kliment



                                      PA Bar Number: 318988

                                      June 1, 2021




                   Ali M. Kliment
          Case 4:21-cv-00872-MWB Document 8 Filed 06/17/21 Page 4 of 5




              Sarah E. Bouchard




                                                                                December                  18


          1995


      six years



Ali M. Kliment is a reputable, competent and committed attorney and, therefore, I am in a position to


recommend and sponsor her for admission pro hac vice before this Court.




Ali M. Kliment received her Bachelors Degree from Monmouth University and her law degree from Villanova


University Charles Widger School of Law. She has been practicing law since 2014.



                                               Ali M. Kliment




                                                                  Sarah E. Bouchard



                                                                Morgan, Lewis & Bockius LLP



                                                                1701 Market St., Phila., PA 19103



                                                                215.963.5077


                                                                           77088
Case 4:21-cv-00872-MWB Document 8 Filed 06/17/21 Page 5 of 5




                                       /s/ Ali M. Kliment
